                                                                                           Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 1 of 23 Page ID #:1



                                                                                             1   TROUTMAN SANDERS LLP
                                                                                                 Jennifer Mathis, Bar No. 187275
                                                                                             2   jennifer.mathis@troutman.com
                                                                                                 Jenni Katzer, Bar No. 253684
                                                                                             3   jenni.katzer@troutman.com
                                                                                                 5 Park Plaza, Suite 1400
                                                                                             4   Irvine, CA 92614
                                                                                                 Telephone: 949.622.2700
                                                                                             5   Facsimile: 949.622.2739
                                                                                             6   Attorneys for Plaintiff
                                                                                                 ALLIED WORLD ASSURANCE COMPANY
                                                                                             7   (U.S.), INC.
                                                                                             8
                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                             9
                                                                                                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                            10
                                                                                                                                 WESTERN DIVISION
                                                                                            11
T ROUTM AN S ANDERS LLP




                                                                                            12
                                                            I R V I N E , C A 92614-2545




                                                                                                 ALLIED WORLD ASSURANCE                     Case No. 2:20-cv-2523
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                            13   COMPANY (U.S.), INC.,
                                                                                            14                    Plaintiff,
                                                                                                                                            COMPLAINT FOR
                                                                                            15   v.                                         DECLARATORY RELIEF
                                                                                            16   XAVIENT INFORMATION
                                                                                                 SYSTEMS, INC. and RAJEEV
                                                                                            17   TANDON,
                                                                                            18                    Defendants.
                                                                                            19
                                                                                            20                    COMPLAINT FOR DECLARATORY RELIEF
                                                                                            21           Plaintiff, Allied World Assurance Company (U.S.) Inc. (“Allied World”), by
                                                                                            22   their counsel, file this Complaint against Defendants Xavient Information Systems,
                                                                                            23   Inc. and Rajeev Tandon (collectively, “Defendants”). For its causes of action,
                                                                                            24   Allied World alleges as follows:
                                                                                            25                                 NATURE OF THE ACTION
                                                                                            26           1.    This matter involves an insurance coverage dispute regarding the
                                                                                            27   availability of coverage to Defendants under Forcefield Private Company
                                                                                            28   Management Liability Package Policy No. 0309-7485 issued by Allied World to

                                                                                                 41794977v3

                                                                                                                      COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 2 of 23 Page ID #:2



                                                                                            1   Xavient Information Systems (“Xavient”) for the August 18, 2017 to August 18,
                                                                                            2   2018 Policy Period (the “Policy”), in connection with a lawsuit captioned MD
                                                                                            3   Synergy Solutions, LLC v. Xavient Information Systems, Inc., Xavient Digital LLC,
                                                                                            4   Rajeev Tandon aka Rajiv Tandon, and Does 1 through 50, Case No.
                                                                                            5   18STCV07988, Superior Court of the State of California for the County of Los
                                                                                            6   Angeles—Stanley Mosk Courthouse (the “MDSS Action”).1
                                                                                            7              2.   After receiving notice of the of the MDSS Action, Allied World issued
                                                                                            8   a February 21, 2019 coverage letter to Xavient where Allied World informed
                                                                                            9   Defendants that there was no coverage available under the Policy for the MDSS
                                                                                           10   Action.
                                                                                           11              3.   Allied World has determined that coverage for Defendants in
T ROUTMAN S ANDERS LLP




                                                                                           12   connection with the MDSS Action is precluded for several reasons, including by the
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                           13   Policy’s IP Exclusion, Contract Exclusion and Anti-Trust Exclusion (defined
                                                                                           14   below). Defendants, however, contend that coverage is available under the Policy
                                                                                           15   for the MDSS Action.
                                                                                           16              4.   Accordingly, through this action, Allied World seeks an adjudication
                                                                                           17   that Allied World does not owe Defendants any reimbursement of Defense Costs or
                                                                                           18   Loss in connection with the MDSS Action.
                                                                                           19                                           PARTIES
                                                                                           20              5.   Allied World is incorporated in the State of Delaware with its principal
                                                                                           21   place of business located in New York, New York. Allied World legally transacts
                                                                                           22   business in the State of California.
                                                                                           23              6.   Xavient Information Systems, Inc. is a corporation organized and
                                                                                           24   existing under the laws of the State of Nevada with its principal place of business
                                                                                           25   located in Simi Valley, California.
                                                                                           26
                                                                                           27
                                                                                           28   1
                                                                                                    Aside from headings, terms appearing in bold are defined in the Policy.
                                                                                                41794977                                   -2-
                                                                                                                       COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 3 of 23 Page ID #:3



                                                                                            1              7.    Upon information and belief, Rajeev Tandon (“Tandon”) is a citizen of
                                                                                            2   and resides in the State of California.
                                                                                            3                                JURISDICTION AND VENUE
                                                                                            4              8.    This Court has diversity jurisdiction over this action pursuant to 28
                                                                                            5   U.S.C. § 1332. Complete diversity of citizenship exists between the parties, as
                                                                                            6   Allied World is a citizen of Delaware and New York and Defendants are citizens of
                                                                                            7   Nevada and California. The amount in controversy exceeds the minimum $75,000,
                                                                                            8   exclusive of interest and costs, as Defendants have incurred well in excess of
                                                                                            9   $75,000 in attorneys’ fees and costs for which they are seeking coverage from
                                                                                           10   Allied World and the MDSS Action seeks $20 million in damages from Defendants.
                                                                                           11   An actual controversy within the meaning of 28 U.S.C. § 2201 exists between the
T ROUTMAN S ANDERS LLP




                                                                                           12   parties regarding coverage for the MDSS Action.
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                           13              9.    This Court has personal jurisdiction over Defendants in that Xavient is
                                                                                           14   a corporation with its principal place of business in the state of California and
                                                                                           15   Tandon resides in California.
                                                                                           16              10.   Venue is proper in this Court because the MDSS Action is currently
                                                                                           17   pending in Superior Court of the State of California for the County of Los Angeles,
                                                                                           18   Xavient’s principal place of business is in this district and division, Tandon resides
                                                                                           19   in this district and division, and this district and division is where performance
                                                                                           20   obligations under the Policy, if any such insurance is available, are due.
                                                                                           21                                  FACTUAL BACKGROUND
                                                                                           22        The Forcefield Private Company Management Liability Package Policy
                                                                                           23              11.   Allied World issued Forcefield Private Company Management
                                                                                           24   Liability Package Policy No. 0309-7485 to Xavient Information Systems for the
                                                                                           25   August 18, 2017 to August 18, 2018 Policy Period. Pursuant to Endorsement No.
                                                                                           26   26, Run-Off Coverage, the Policy provides a Run-Off Period from February 6,
                                                                                           27   2018 through February 6, 2024. Subject to its terms and conditions, the Policy
                                                                                           28   contains numerous coverage Sections, including a Directors & Officers Liability
                                                                                                41794977                                     -3-
                                                                                                                        COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 4 of 23 Page ID #:4



                                                                                            1   Coverage Section (the “D&O Coverage Part”). The D&O Coverage Part contains a
                                                                                            2   separate limit of liability of $6 million and is subject to a $25,000 all Claims
                                                                                            3   retention. A true and correct copy of the Policy is attached hereto as “Exhibit A”
                                                                                            4   and incorporated herein by reference.
                                                                                            5              12.   Insuring Agreement I.A. of the D&O Coverage Part provides, in
                                                                                            6   relevant part, that Allied World agrees to: “pay on behalf of any Insured Person
                                                                                            7   the Loss arising from a Claim, first made during the Policy Period (or Discovery
                                                                                            8   Period, if applicable) against such Insured Person for any Wrongful Act, and
                                                                                            9   reported to the Insurer in accordance with Section V. of the General Terms and
                                                                                           10   Conditions, unless the Company is required or permitted to pay such Loss to or on
                                                                                           11   behalf of the Insured Person as indemnification.” [D&O Coverage Part, Section
T ROUTMAN S ANDERS LLP




                                                                                           12   I.A.]
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                           13              13.   Insuring Agreement I.B. of the D&O Coverage Part provides, in
                                                                                           14   relevant part, that Allied World agrees to: “pay on behalf of the Company the Loss
                                                                                           15   arising from a Claim, first made during the Policy Period (or Discovery Period, if
                                                                                           16   applicable) against any Insured Person for any Wrongful Act, and reported to the
                                                                                           17   Insurer in accordance with Section V. of the General Terms and Conditions, if the
                                                                                           18   Company pays such Loss to or on behalf of the Insured Person as
                                                                                           19   indemnification.” [D&O Coverage Part, Section I.B.]
                                                                                           20              14.   Insuring Agreement I.C. of the D&O Coverage Part provides, in
                                                                                           21   relevant part, that Allied World agrees to: “pay on behalf of the Company the Loss
                                                                                           22   arising from a Claim, first made during the Policy Period (or Discovery Period, if
                                                                                           23   applicable) against the Company for any Wrongful Act, and reported to the
                                                                                           24   Insurer in accordance with Section V. of the General Terms and Conditions.”
                                                                                           25   [D&O Coverage Part, Section I.C.]
                                                                                           26              15.   Section II.M. of the D&O Coverage Part defines “Insured” to include
                                                                                           27   the Company and any Insured Person. [D&O Coverage Part, Section II.M.] The
                                                                                           28   Company, in turn, is defined to include the Named Insured. [General Terms and
                                                                                                41794977                                   -4-
                                                                                                                       COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 5 of 23 Page ID #:5



                                                                                            1   Conditions, Section II.B.] Xavient Information Systems is listed as the Named
                                                                                            2   Insured on the Declarations Page. [Declarations, Item 1.] Xavient Information
                                                                                            3   Systems thus qualifies as an Insured under the Policy. Xavient Digital LLC,
                                                                                            4   however, is not an Insured under the Policy.
                                                                                            5              16.   Section II.N. of the D&O Coverage Part defines “Insured Person” to
                                                                                            6   include, in relevant part, any Executive. [D&O Coverage Part, Section II.N.1.] An
                                                                                            7   “Executive” includes, in relevant part, any “past, present or future duly elected or
                                                                                            8   appointed director, officer, [or] member of the board of managers of the
                                                                                            9   Company.” [D&O Coverage Part, Section II.E.] Tandon qualifies as an Insured
                                                                                           10   Person in his capacity as the former Chief Executive Officer of Xavient.
                                                                                           11              17.   Section V.A. of the Policy’s General Terms and Conditions provides,
T ROUTMAN S ANDERS LLP




                                                                                           12   in relevant part, “[t]he Insured(s) shall, as a condition precedent to the obligations
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                           13   of the Insurer, under this Policy, give written notice to the Insurer . . . of a Claim
                                                                                           14   made against an Insured as soon as practicable after the Company’s General
                                                                                           15   Counsel or Risk Manager, or any individual with functionally equivalent
                                                                                           16   responsibilities, becomes aware of the Claim.” [General Terms and Conditions
                                                                                           17   Section V.A.]
                                                                                           18              18.   Section V.B. of the Policy’s General Terms and Conditions provides,
                                                                                           19   in relevant part: “[n]otwithstanding the above, in no event shall notice of any Claim
                                                                                           20   be provided to the Insurer later than ninety (90) days after the end of the Policy
                                                                                           21   Period or the Discovery Period if applicable.” [General Terms and Conditions,
                                                                                           22   Section V.B.]
                                                                                           23              19.   Section V.D. of the Policy’s General Terms and Conditions provides,
                                                                                           24   “[a]ll Related Claims shall be deemed to be a single Claim made on the date on
                                                                                           25   which the earliest Claim within such Related Claims was first made, or when the
                                                                                           26   earliest Claim within such Related Claims is treated as having been made in
                                                                                           27   accordance with Section V.C. above, whichever is earlier.” [General Terms and
                                                                                           28   Conditions, Section V.D.]
                                                                                                41794977                                   -5-
                                                                                                                       COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 6 of 23 Page ID #:6



                                                                                            1              20.   Section V.A. of the D&O Coverage Part provides, in relevant part, that
                                                                                            2   Allied World “does not assume any duty to defend any Claim under this Coverage
                                                                                            3   Section. However, the Insurer shall have the right to fully and effectively
                                                                                            4   associate with the Insured in the control, investigation, defense and settlement of
                                                                                            5   any Claim.” [D&O Coverage Part, Section V.A.]
                                                                                            6              21.   Section V.B. of the D&O Coverage Part provides, in relevant part, that
                                                                                            7   “[t]he Insured(s) shall defend and contest any Claim made against them.” [D&O
                                                                                            8   Coverage Part, Section V.B.]
                                                                                            9              22.   Section V.D. of the D&O Coverage Part provides: “[i]n the event and
                                                                                           10   to the extent that the Insureds shall not be entitled to payment of such Defense
                                                                                           11   Costs under the terms and conditions of this Coverage Section, such payments by
T ROUTMAN S ANDERS LLP




                                                                                           12   the Insurer shall be repaid to the Insurer by the Insureds, severally and according
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                           13   to their respective interests.” [D&O Coverage Part, Section V.D.]
                                                                                           14              23.   Section II.B. of the D&O Coverage Part defines “Claim” in relevant
                                                                                           15   part, as any: “(1) written demand for monetary, non-monetary or injunctive relief
                                                                                           16   made against an Insured; (2) judicial . . . proceeding, whether civil or criminal, for
                                                                                           17   monetary, non-monetary or injunctive relief commenced against an Insured,
                                                                                           18   including any appeal therefrom, which is commenced by . . . [the] service of a
                                                                                           19   complaint or similar pleading . . .” [D&O Coverage Part, Section II.B.]
                                                                                           20              24.   Section II.F. of the General Terms and Conditions defines “Related
                                                                                           21   Claims” as “all Claims for Wrongful Acts based upon, arising out of, or in
                                                                                           22   consequence of the same or related facts, circumstances, situations, transactions or
                                                                                           23   events or the same or related series of facts, circumstances, transactions or events.”
                                                                                           24   [General Terms and Conditions, Section II.F.]
                                                                                           25              25.   Pursuant to Section II.O. of the D&O Coverage Part, “Loss” does
                                                                                           26   include: “(a) amounts for which the Insureds are not legally liable; (b) amounts
                                                                                           27   which are without legal recourse to the Insureds; (c) taxes; (d) fines or penalties . .
                                                                                           28   . (e) amounts deemed uninsurable under applicable law . . . (g) amounts paid or
                                                                                                41794977                                    -6-
                                                                                                                        COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 7 of 23 Page ID #:7



                                                                                            1   incurred by the Company to comply with a judgment or settlement for non-
                                                                                            2   monetary or injunctive relief.” [D&O Coverage Part, Section II.O.]
                                                                                            3              26.   Section III.P. of the D&O Coverage Part, as amended by
                                                                                            4   Endorsements Nos. 15 and 18 (the “IP Exclusion”) provides: “[t]his coverage
                                                                                            5   section shall not cover any Loss in connection with any Claim . . . alleging, arising
                                                                                            6   out of, based upon, or attributable to, or in consequence of any actual or alleged
                                                                                            7   plagiarism, infringement or violation of any copyright, patent, trademark or service
                                                                                            8   mark or the misappropriation of intellectual property, ideas or trade secrets;
                                                                                            9   provided, however, that this Exclusion shall not apply to a Securities Claim.”
                                                                                           10   [D&O Coverage Part, Section III.P., as amended by Endorsements Nos. 15 and 18.]
                                                                                           11              27.   Section III.D. of the D&O Coverage Part, as amended by Endorsement
T ROUTMAN S ANDERS LLP




                                                                                           12   No. 19 (the “Contract Exclusion”), provides: “[t]his coverage section shall not
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                           13   cover any Loss in connection with any Claim . . . based upon, arising from, or in
                                                                                           14   consequence of any actual or alleged liability of any Insured under any express
                                                                                           15   contract or agreement; provided however, this Exclusion shall not apply: (1) to the
                                                                                           16   extent that such Insured would have been liable in the absence of such contract or
                                                                                           17   agreement; or (2) to any Securities Claim[.]” [D&O Coverage Part, Section III.D.,
                                                                                           18   as amended by Endorsement No. 19.]
                                                                                           19              28.   Endorsement No. 14, Anti-Trust Exclusion – Insured Persons Carveout
                                                                                           20   (the “Anti-Trust Exclusion”) adds the following exclusion to Section III of the
                                                                                           21   D&O Coverage Part: “[t]his Coverage Section shall not cover any Loss in
                                                                                           22   connection with any Claim alleging, arising out of, based upon or attributable to
                                                                                           23   any violation of any law, whether statutory, regulatory or common, as respects any
                                                                                           24   of the following: anti-trust, business competition, unfair trade practices or tortious
                                                                                           25   interference in another’s business or contractual relationships; provided, however,
                                                                                           26   that this Exclusion shall not apply to any Claim brought against an Insured Person
                                                                                           27   under Insuring Agreements A. and B.” [D&O Coverage Part, Endorsement No.
                                                                                           28   14.]
                                                                                                41794977                                   -7-
                                                                                                                       COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 8 of 23 Page ID #:8



                                                                                            1              29.   Endorsement No. 21 (the “Non-Compete Exclusion”) adds the
                                                                                            2   following exclusion to Section III. of the D&O Coverage Part: “[t]his Coverage
                                                                                            3   Section does not cover any Loss in connection with any Claim based upon, arising
                                                                                            4   from, or in consequence of the Insured’s hiring of any person who actually or
                                                                                            5   allegedly: (i) breaches an employment agreement, a non-compete agreement/clause
                                                                                            6   or a covenant not to compete between such person and his or her former employer;
                                                                                            7   (ii) misappropriates any intellectual property, confidential or proprietary
                                                                                            8   information, product information, ideas, trade secrets or customer/client lists of
                                                                                            9   such person’s former employer; (iii) solicits or encourages any other person to
                                                                                           10   leave his or her current employer to become an employee of the Company; (iv)
                                                                                           11   intentionally interferes with his or her former employer’s contractual or business
T ROUTMAN S ANDERS LLP




                                                                                           12   relations; or (v) breaches a fiduciary duty, or duty of loyalty, owed to his or her
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                           13   former employer by terminating the employment relationship between such person
                                                                                           14   and his or her former employer.” [D&O Coverage Part, Endorsement No. 21.]
                                                                                           15              30.   Section III.A of the D&O Coverage Part (the “Improper Profit
                                                                                           16   Exclusion”), provides: “[t]his Coverage Section shall not cover any Loss in
                                                                                           17   connection with any Claim . . . arising out of, based upon or attributable to the
                                                                                           18   gaining of any profit or financial advantage or improper or illegal remuneration by
                                                                                           19   an Insured, if a final judgment or adjudication establishes that such Insured was
                                                                                           20   not legally entitled to such profit or advantage or that such remuneration was
                                                                                           21   improper or illegal[.]” [D&O Coverage, Section III.A.]
                                                                                           22              31.   Section III.B. of the D&O Coverage Part (the “Fraud Exclusion”),
                                                                                           23   provides: “[t]his Coverage Section shall not cover any Loss in connection with any
                                                                                           24   Claim . . . arising out of, based upon or attributable to any deliberate criminal or
                                                                                           25   deliberate fraudulent act or any willful violation of law by an Insured, if a final
                                                                                           26   judgment or adjudication establishes that such act or violation occurred[.]” [D&O
                                                                                           27   Coverage, Section III.B.]
                                                                                           28
                                                                                                41794977                                   -8-
                                                                                                                       COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 9 of 23 Page ID #:9



                                                                                            1              32.   Endorsement No. 9 of the Policy (the “Professional Services
                                                                                            2   Exclusion”) adds the following exclusion, in relevant part, to the D&O Coverage
                                                                                            3   Part: “[n]o coverage will be available for Loss from any Claim based upon, arising
                                                                                            4   out of, directly or indirectly resulting from, in consequence of or in any way
                                                                                            5   involving any actual or alleged act, error, omission, misstatement, misleading
                                                                                            6   statement or breach of duty in connection with the rendering of, or failure to render
                                                                                            7   services to a third party, whether or not a fee for such services has been made….”
                                                                                            8   [D&O Coverage Part, Endorsement No. 9.]
                                                                                            9                                        The MDSS Action
                                                                                           10              33.   MD Synergy Solutions, LLC (“MD Synergy”) filed its original
                                                                                           11   complaint commencing the MDSS Action on December 12, 2018.
T ROUTMAN S ANDERS LLP




                                                                                           12              34.   MD Synergy filed its First Amended Complaint in the MDSS Action
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                           13   on February 22, 2019.
                                                                                           14              35.   MD Synergy filed its Second Amended Complaint in the MDSS
                                                                                           15   Action on July 31, 2019 (“SAC”). A copy of the SAC is attached hereto as
                                                                                           16   “Exhibit B” and incorporated herein by reference.
                                                                                           17              36.   On February 26, 2020, the parties to the MDSS Action filed a
                                                                                           18   stipulation striking certain allegations from the SAC (“Stipulation”). A copy of the
                                                                                           19   Stipulation is attached hereto as “Exhibit C” and incorporated herein by reference.
                                                                                           20              37.   The SAC, as modified by the Stipulation, is the operative complaint
                                                                                           21   and is summarized below.
                                                                                           22              38.   As stated above, this action pertains to the availability of insurance
                                                                                           23   coverage for Defendants in connection with the MDSS Action.
                                                                                           24              39.   The MDSS Action is brought by MD Synergy against Xavient, Xavient
                                                                                           25   Digital LLC, Tandon and John Doe Defendants 1 through 50.
                                                                                           26              40.   According to the SAC, MD Synergy provides technology applications
                                                                                           27   and software to providers and consumers in the healthcare field.
                                                                                           28
                                                                                                41794977                                     -9-
                                                                                                                        COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 10 of 23 Page ID #:10



                                                                                             1              41.   The SAC alleges that, in 2012, MD Synergy “and Xavient entered into
                                                                                             2   a written agreement, as subsequently modified in writing, for Xavient to develop
                                                                                             3   new cloud software for [MD Synergy] and to manage [MD Synergy’s] operations
                                                                                             4   as its technology partner.” SAC at ¶ 83.
                                                                                             5              42.   Pursuant to this agreement, Xavient allegedly agreed to invest $2
                                                                                             6   million in MD Synergy in exchange for a 20 percent equity ownership interest in
                                                                                             7   MD Synergy and a position on MD Synergy’s Board of Directors. Id. at ¶ 11.
                                                                                             8              43.   In addition, MD Synergy allegedly agreed to transfer software
                                                                                             9   developers and other staff – trained and knowledgeable in the healthcare space – to
                                                                                            10   Xavient to work on developing the new cloud software product for MD Synergy.
                                                                                            11   Xavient’s $2 million investment in MD Synergy would allegedly be made by
T ROUTMAN S ANDERS LLP




                                                                                            12   paying the salaries of these allocated MD Synergy software developers and staff at
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13   cost, with no overhead. Id. at ¶ 32.
                                                                                            14              44.   In reliance on its agreement with Xavient, MD Synergy allegedly shut
                                                                                            15   down its own operations in India and transferred all of its staff and assets,
                                                                                            16   including, but not limited to, source code, intellectual property, and domain
                                                                                            17   knowledge in the health care field to Xavient’s India operations base. Id. at ¶¶ 34-
                                                                                            18   36. According to the SAC, MD Synergy did so “on condition that they would be
                                                                                            19   returned to [MD Synergy] upon project completion….” Id. at ¶ 63.
                                                                                            20              45.   MD Synergy further alleges that, pursuant to the parties’ agreement,
                                                                                            21   “Xavient would be provided with [MD Synergy’s] intellectual property, including
                                                                                            22   but not limited to healthcare domain knowledge and product source code, solely for
                                                                                            23   the purpose of Xavient supporting [MD Synergy] as its partner and developing new
                                                                                            24   cloud software for [MD Synergy]. Xavient would return all of [MD Synergy’s]
                                                                                            25   intellectual property at the completion of the development of cloud software. * * *
                                                                                            26   [MD Synergy also] would provide Xavient with access to [MD Synergy’s]
                                                                                            27   computers, servers, and other hardware for purposes of Xavient providing support
                                                                                            28   as partner and developing new cloud software product for [MD Synergy], and that
                                                                                                 41794977                                   - 10 -
                                                                                                                         COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 11 of 23 Page ID #:11



                                                                                             1   all intellectual property and personal property would be returned to [MD Synergy]
                                                                                             2   at completion of development of cloud software.” Id. at ¶ 100.
                                                                                             3              46.   The agreement between Xavient and MD Synergy was allegedly
                                                                                             4   memorialized in writing, verbally accepted by Xavient, and Xavient began
                                                                                             5   performing under the terms of the agreement. Id. at ¶¶ 32, 37, 41.
                                                                                             6              47.   In December 2014, Xavient demanded a refund of $600,000 paid to
                                                                                             7   date in salaries to the MD Synergy project team and agreed to maintain a 10 percent
                                                                                             8   equity ownership interest in and Board position with MD Synergy to ensure
                                                                                             9   continuity of development of the new cloud software product. Id. at ¶ 43.
                                                                                            10              48.   MD Synergy asserts that it was compelled to modify its agreement
                                                                                            11   with Xavient and repay the $600,000 because MD Synergy had already provided
T ROUTMAN S ANDERS LLP




                                                                                            12   Xavient with all of its intellectual property, invested $4 million in product
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13   development and services, and Xavient had not yet delivered to MD Synergy the
                                                                                            14   promised new cloud software product. Id. at 44.
                                                                                            15              49.   MD Synergy alleges that after it “returned $600,000 to Xavient,
                                                                                            16   development and productivity by Xavient of [MD Synergy’s] new cloud software
                                                                                            17   product declined dramatically.” Id. at ¶ 45.
                                                                                            18              50.   MD Synergy alleges that Xavient overbilled for work purportedly
                                                                                            19   performed on the cloud project and improperly redeployed legacy MD Synergy
                                                                                            20   staff to work on other Xavient projects. Id. at ¶ 47.
                                                                                            21              51.   In addition, MD Synergy specifically alleges that Xavient
                                                                                            22   intentionally committed various acts to disrupt MD Synergy’s business.
                                                                                            23              52.   For example, MD Synergy alleges that “[i]n about early October 2016,
                                                                                            24   in order to disrupt [MD Synergy’s] business, Xavient intentionally restricted [MD
                                                                                            25   Synergy’s] access to its own system, emails, and internet access for several days.”
                                                                                            26   Id. at ¶ 49. MD Synergy asserts that this disruption allegedly caused irreparable
                                                                                            27   harm to MD Synergy’s relationship with a key client. Id.
                                                                                            28
                                                                                                 41794977                                   - 11 -
                                                                                                                         COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 12 of 23 Page ID #:12



                                                                                             1              53.   MD Synergy also alleges that Xavient tampered with the source code
                                                                                             2   of MD Synergy’s cloud live application, making the application unstable, and then
                                                                                             3   blocked MD Synergy’s U.S.-based employees from accessing the system to fix the
                                                                                             4   problem. According to the SAC, “[t]his disruption by Xavient cost [MD Synergy]
                                                                                             5   to lose its key client, generating over a million dollars [of] revenue annually, in
                                                                                             6   June 2017.” Id. at ¶ 51.
                                                                                             7              54.   MD Synergy alleges that by October 2016, Xavient “had begun to
                                                                                             8   misappropriate [MD Synergy’s] healthcare domain knowledge and new cloud
                                                                                             9   software original source code, upon which [MD Synergy’s] entire business and
                                                                                            10   survival depended.” Id. at ¶ 54
                                                                                            11              55.   In November 2016, the partnership between MD Synergy and Xavient
T ROUTMAN S ANDERS LLP




                                                                                            12   was terminated before Xavient delivered the new cloud software product. Id. at ¶
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13   55.
                                                                                            14              56.   After the partnership ended, Xavient allegedly delivered a corrupted
                                                                                            15   copy of the original source code of the cloud software to MD Synergy and returned
                                                                                            16   MD Synergy’s servers in inoperable condition. Id. at 56-57. MD Synergy asserts
                                                                                            17   that Xavient intentionally corrupted the source code and rendered the servers
                                                                                            18   inoperable in order to “disrupt [MD Synergy’s] business, to prevent [MD
                                                                                            19   Synergy’s] from servicing its customers, and to deliberately sabotage [MD
                                                                                            20   Synergy’s] operations.” Id. at ¶ 57.
                                                                                            21              57.   MD Synergy further alleges that, after the partnership ended, “Xavient
                                                                                            22   retained and/or prevent[ed] [MD Synergy’s] trained developers and managers, vital
                                                                                            23   for [MD Synergy], to work for [MD Synergy].” Id. at ¶ 60.
                                                                                            24              58.   MD Synergy allegedly “paid Xavient approximately $10,000,000 for
                                                                                            25   the work that Xavient was to perform for [MD Synergy] . . . including but not
                                                                                            26   limited to, new software development, product development, product support, and
                                                                                            27   management. Xavient did not deliver any finished or marketable product to [MD
                                                                                            28   Synergy].” Id. at ¶ 61.
                                                                                                 41794977                                   - 12 -
                                                                                                                         COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 13 of 23 Page ID #:13



                                                                                             1              59.   MD Synergy alleges that TELUS International (“TELUS”), a leading
                                                                                             2   global business process and information technology services provider in
                                                                                             3   telecommunications and healthcare acquired Xavient in or about October 2017 for
                                                                                             4   approximately $250,000,000. Id. at ¶ 64.
                                                                                             5              60.   MD Synergy alleges that Xavient misappropriated MD Synergy’s
                                                                                             6   “healthcare domain knowledge, [MD Synergy’s] intellectual property, original
                                                                                             7   source code of [MD Synergy’s] new cloud software developed by Xavient, and
                                                                                             8   [MD Synergy’s] trained, knowledgeable and experienced teams retained by it, for
                                                                                             9   healthcare product and services as its healthcare division.” Id. at ¶ 65.
                                                                                            10              61.   MD Synergy asserts that Xavient’s misappropriation of MD Synergy’s
                                                                                            11   intellectual property, particularly its cloud software, increased Xavient’s valuation
T ROUTMAN S ANDERS LLP




                                                                                            12   and the TELUS acquisition price reflected, at least in part, consideration for
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13   acquisition of MD Synergy’s intellectual property. Id. at ¶ 65.
                                                                                            14              62.   MD Synergy further alleges “that Xavient has retained and
                                                                                            15   misappropriated [MD Synergy’s] . . . intellectual property assets, particularly its
                                                                                            16   cloud software code, healthcare domain knowledge, trained and experienced
                                                                                            17   development team, and its software development managers for their own
                                                                                            18   development and operation of healthcare business which was then sold to TELUS.”
                                                                                            19   Id. at ¶ 67.
                                                                                            20              63.   MD Synergy further alleges that all of Xavient’s actions were taken at
                                                                                            21   the direction of, and approved and authorized by, Xavient’s founder and CEO,
                                                                                            22   Defendant Tandon.
                                                                                            23              64.   According to the SAC, “Xavient is in breach of contract by failing and
                                                                                            24   refusing to deliver functioning, marketable product and software to [MD Synergy].”
                                                                                            25   Id. at ¶ 89.
                                                                                            26              65.   Further, “Xavient breached the implied covenant of good faith and fair
                                                                                            27   dealing by, inter alia… retaining the original source code of the new cloud software
                                                                                            28   developed for [MD Synergy] by Xavient and paid for by [MD Synergy]; altering
                                                                                                 41794977                                   - 13 -
                                                                                                                         COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 14 of 23 Page ID #:14



                                                                                             1   the source code of the new cloud software developed by Xavient; . . . converting
                                                                                             2   [MD Synergy’s] IP Property, i.e., the original source code of the new cloud
                                                                                             3   software developed by Xavient for [MD Synergy]; . . . [and] retaining [MD
                                                                                             4   Synergy’s] development team folded in at Xavient by imposing unlawful restrictive
                                                                                             5   covenants and non-compete agreements on staff who had performed services for
                                                                                             6   [MD Synergy], including [MD Synergy’s] own staff that were folded in Xavient for
                                                                                             7   management by Xavient as [MD Synergy’s] technology partner.” Id. at ¶ 94.
                                                                                             8              66.   According to the SAC, Defendants engaged in unlawful, unfair and
                                                                                             9   fraudulent business practices by, among other things, “[c]onverting and
                                                                                            10   misappropriating [MD Synergy’s] IP Property; Altering the original source code . .
                                                                                            11   . [and] [i]mposing unlawful restrictive covenants and [non-compete] agreements on
T ROUTMAN S ANDERS LLP




                                                                                            12   staff who had performed services for [MD Synergy], including on [MD Synergy’s]
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13   own staff that were not only wrongfully treated as Xavient’s employees when it was
                                                                                            14   agreed that they would be treated as [MD Synergy’s] employees and were [an]
                                                                                            15   extension of [MD Synergy’s] in-house team under the partnership model of
                                                                                            16   software development under which the teams were folded in at Xavient for scaling
                                                                                            17   and managing them for developing software and not transferred….” Id. at 97. MD
                                                                                            18   Synergy alleges that Xavient and Tandon’s unfair business practices “are anti-
                                                                                            19   competitive and harm competition.” Id. at ¶ 101.
                                                                                            20              67.   According to the SAC, Xavient and Tandon intentionally interfered
                                                                                            21   with MD Synergy’s business relationships with its customers by, among other
                                                                                            22   things, “[a]ltering the original source code of the new cloud software . . .
                                                                                            23   [p]roviding MDSS with corrupted source code . . . [and] [r]estricting MDSS’ access
                                                                                            24   to its systems . . .” Id. at ¶ 109.
                                                                                            25              68.   According to the SAC, Xavient, as a member of MD Synergy’s Board
                                                                                            26   of Directors, allegedly breach its fiduciary duties to MD Synergy by, among other
                                                                                            27   things, “retaining and misappropriating the source code for [MD Synergy’s]
                                                                                            28   original software and products; … converting [MD Synergy’s] IP Property; …
                                                                                                 41794977                                  - 14 -
                                                                                                                        COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 15 of 23 Page ID #:15



                                                                                             1   [and] converting and misappropriating [MD Synergy’s] … IP Property, and trained
                                                                                             2   and experienced staff to enter the healthcare domain in competition with [MD
                                                                                             3   Synergy].” Id. at ¶ 119.
                                                                                             4              69.   Based on these allegations, MD Synergy currently asserts five causes
                                                                                             5   of action in the MDSS Action: (1) Breach of Written Contract; (2) Breach of
                                                                                             6   Implied Covenant of Good Faith and Fair Dealing; (3) Violation of Business &
                                                                                             7   Professions Code Section 17200; (4) Intentional Interference with Contractual
                                                                                             8   Relations (customer); and (5) Breach of Fiduciary Duty.
                                                                                             9              70.   MD Synergy seeks damages, punitive damages, royalties, exemplary
                                                                                            10   damages, attorneys’ fees and costs, injunctive relief and restitution.
                                                                                            11                               Xavient’s Notice to Allied World
T ROUTMAN S ANDERS LLP




                                                                                            12              71.   On January 14, 2019, Allied World received notice of the original
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13   Complaint filed on December 12, 2018.
                                                                                            14              72.   After receiving notice of the MDSS Action, Allied World learned for
                                                                                            15   the first time that Xavient had received a demand letter dated January 30, 2018,
                                                                                            16   from counsel for MD Synergy (“Demand Letter”) seeking (1) 90% of the value that
                                                                                            17   Xavient received in the sale of its information technology product and services to
                                                                                            18   TELUS; (2) damages for fraudulent billing; (3) damages for the deliberate
                                                                                            19   disruption of MDSS operations; and (4) damages from the lost opportunities caused
                                                                                            20   by Xavient’s delays in services to MDSS.
                                                                                            21              73.   The MDSS Action is based upon the same or related facts,
                                                                                            22   circumstances, situations or transactions as the Demand Letter.
                                                                                            23                               Allied World’s Coverage Letters
                                                                                            24              74.   On February 21, 2019, Allied World informed Xavient that there was
                                                                                            25   no coverage available under the Policy for the MDSS Action.
                                                                                            26              75.   In Allied World’s original denial dated February 21, 2019, Allied
                                                                                            27   World advised that “[a]ll of the allegations in MDSS’ Complaint arise from the
                                                                                            28   misappropriation of MDSS’s intellectual property and/or breaches of verbal
                                                                                                 41794977                                   - 15 -
                                                                                                                         COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 16 of 23 Page ID #:16



                                                                                             1   agreements between the parties. The totality of the Complaint is therefore
                                                                                             2   precluded from coverage based on multiple exclusions in the Policy . . .” In
                                                                                             3   addition to the IP Exclusion and the Contract Exclusion, Allied World reserved its
                                                                                             4   rights to deny coverage based on the Anti-Trust Exclusion, the Non-Compete
                                                                                             5   Exclusion and whether the Demand Letter was reported as soon as practicable as
                                                                                             6   required by General Terms and Conditions Section V.A, among other coverage
                                                                                             7   defenses.
                                                                                             8              76.   By letter dated March 18, 2019, Xavient informed Allied World that
                                                                                             9   MD Synergy filed a First Amended Complaint in the MDSS Action and demanded
                                                                                            10   coverage under the Policy.
                                                                                            11              77.   By letter dated April 11, 2019, Allied World informed Xavient that
T ROUTMAN S ANDERS LLP




                                                                                            12   there was still not coverage under the Policy because the First Amended Complaint
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13   “unequivocally alleges that Xavient and Tandon misappropriated MD Synergy’s
                                                                                            14   intellectual property and trade secrets.” Allied World incorporated all of its
                                                                                            15   previous reservations by reference and continued to reserve all rights under the
                                                                                            16   Policy.
                                                                                            17              78.   Between April 2019 and March 2020, Allied World and Xavient
                                                                                            18   exchanged additional correspondence regarding the applicability of the IP
                                                                                            19   Exclusion.
                                                                                            20              79.   On March 2, 2020, Defendants informed Allied World that MD
                                                                                            21   Synergy had dismissed its cause of action regarding misappropriation of trade
                                                                                            22   secrets and that trial was scheduled for April 16, 2020.
                                                                                            23              80.   On March 6, 2020, Defendants informed Allied World that mediation
                                                                                            24   in the MDSS Action had been set for March 16, 2020 and demanded that Allied
                                                                                            25   World withdraw its denial of coverage and reimburse the Defendants’ defense
                                                                                            26   costs.
                                                                                            27
                                                                                            28
                                                                                                 41794977                                   - 16 -
                                                                                                                         COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 17 of 23 Page ID #:17



                                                                                             1                                 The Instant Coverage Dispute
                                                                                             2              81.   Allied World has determined that coverage under the Policy is not
                                                                                             3   available to Defendants in connection with the MDSS action in light of the Policy’s
                                                                                             4   IP Exclusion, the Contract Exclusion, and the Anti-Trust Exclusion, among other
                                                                                             5   reasons.
                                                                                             6              82.   Upon information and belief, Defendants disagree with Allied World’s
                                                                                             7   coverage assessment and have taken the position that coverage for Defendants is
                                                                                             8   available under the Policy in connection with the MDSS Action.
                                                                                             9                                 FIRST CAUSE OF ACTION
                                                                                            10                              (Declaratory Relief – IP Exclusion)
                                                                                            11              83.   Allied World repeats and realleges each and every allegation contained
T ROUTMAN S ANDERS LLP




                                                                                            12   in Paragraphs 1 through 82 of this Complaint as if fully set forth herein.
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13              84.   The IP Exclusion bars coverage for Defendants for any Loss, including
                                                                                            14   reimbursement of Defense Costs, they have incurred or will incur in connection
                                                                                            15   with the MDSS Action.
                                                                                            16              85.   The Policy’s IP Exclusion provides: “[t]his coverage section shall not
                                                                                            17   cover any Loss in connection with any Claim… alleging, arising out of, based
                                                                                            18   upon, or attributable to, or in consequence of any actual or alleged plagiarism,
                                                                                            19   infringement or violation of any copyright, patent, trademark or service mark or the
                                                                                            20   misappropriation of intellectual property, ideas or trade secrets; provided, however,
                                                                                            21   that this Exclusion shall not apply to a Securities Claim.” [D&O Coverage Part,
                                                                                            22   Section III.P., as amended by Endorsements Nos. 15 and 18.]
                                                                                            23              86.   “Claim” is defined in the Policy to mean any “judicial… proceeding,
                                                                                            24   whether civil or criminal, for monetary, non-monetary or injunctive relief
                                                                                            25   commenced against an Insured, including any appeal therefrom, which is
                                                                                            26   commenced by… [the] service of a complaint….” [General Terms & Conditions,
                                                                                            27   Section II.B.2.a.]
                                                                                            28
                                                                                                 41794977                                    - 17 -
                                                                                                                         COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 18 of 23 Page ID #:18



                                                                                             1              87.   Coverage is unavailable for Defendants under the Policy, because the
                                                                                             2   MDSS Action is a civil judicial proceeding commenced against an Insured alleging
                                                                                             3   and arising out of misappropriation of intellectual property and seeking monetary,
                                                                                             4   non-monetary, and injunctive relief. Because the MDSS Action falls within the IP
                                                                                             5   Exclusion, coverage is unavailable for Defendants under the Policy.
                                                                                             6              88.   An actual and justiciable controversy exists between Allied World and
                                                                                             7   Defendants regarding whether coverage is available to Defendants under the Policy
                                                                                             8   in connection with the MDSS Action.
                                                                                             9              89.   Accordingly, Allied World is entitled to a judicial declaration that the
                                                                                            10   Policy does not provide coverage for any Loss, including the reimbursement of
                                                                                            11   Defense Costs incurred by Defendants or that will be incurred by Defendants in
T ROUTMAN S ANDERS LLP




                                                                                            12   connection with the MDSS Action.
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13                                SECOND CAUSE OF ACTION
                                                                                            14                           (Declaratory Relief – Contract Exclusion)
                                                                                            15              90.   Allied World repeats and realleges each and every allegation contained
                                                                                            16   in Paragraphs 1 through 89 of this Complaint as if fully set forth herein.
                                                                                            17              91.   The Contract Exclusion bars coverage for Defendants for any Loss,
                                                                                            18   including the reimbursement of Defense Costs they have incurred or will incur in
                                                                                            19   connection with the MDSS Action.
                                                                                            20              92.   On information and belief, Defendants contend that the Contract
                                                                                            21   Exclusion is inapplicable and that the Policy provides coverage in connection with
                                                                                            22   the MDSS Action.
                                                                                            23              93.   The Contract Exclusion provides: “[t]his coverage section shall not
                                                                                            24   cover any Loss in connection with any Claim … based upon, arising from, or in
                                                                                            25   consequence of any actual or alleged liability of any Insured under any express
                                                                                            26   contract of agreement; provided however this Exclusion shall not apply: (1) to the
                                                                                            27   extent that such Insured would have been liable in the absence of such contract or
                                                                                            28
                                                                                                 41794977                                    - 18 -
                                                                                                                         COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 19 of 23 Page ID #:19



                                                                                             1   agreement; or (2) to any Securities Claim….” [D&O Coverage Part, Section
                                                                                             2   III.D., as amended by Endorsement No. 19.]
                                                                                             3              94.   Coverage is unavailable for Defendants under the Policy because the
                                                                                             4   MDSS Action arises from Xavient’s alleged breach of its written agreement to
                                                                                             5   develop new cloud software for MD Synergy and to manage MD Synergy’s
                                                                                             6   operations as its technology partner. Because the MDSS Action falls within the
                                                                                             7   Contract Exclusion, coverage is unavailable for Defendants under the Policy.
                                                                                             8              95.   An actual and justiciable controversy exists between Allied World and
                                                                                             9   Defendants regarding whether coverage is available to Defendants under the Policy
                                                                                            10   in connection with the MDSS Action.
                                                                                            11              96.   Accordingly, Allied World is entitled to a judicial declaration that the
T ROUTMAN S ANDERS LLP




                                                                                            12   Policy does not provide coverage for any Loss, including the reimbursement of
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13   Defense Costs incurred by Defendants or that will be incurred by Defendants in
                                                                                            14   connection with the MDSS Action.
                                                                                            15                                 THIRD CAUSE OF ACTION
                                                                                            16                (Declaratory Relief – Anti-Trust Exclusion as against Xavient)
                                                                                            17              97.   Allied World repeats and realleges each and every allegation contained
                                                                                            18   in Paragraphs 1 through 96 of this Complaint as if fully set forth herein.
                                                                                            19              98.   The Anti-Trust Exclusion bars coverage for Xavient for any Loss,
                                                                                            20   including the reimbursement of Defense Costs Xavient has incurred or will incur in
                                                                                            21   connection with the MDSS Action.
                                                                                            22              99.   On information and belief, Xavient contends that the Anti-Trust
                                                                                            23   Exclusion is inapplicable and that the Policy provides coverage in connection with
                                                                                            24   the MDSS Action.
                                                                                            25              100. The Anti-Trust Exclusion provides: “[t]his Coverage Section shall not
                                                                                            26   cover any Loss in connection with any Claim alleging, arising out of, based upon
                                                                                            27   or attributable to any violation of any law, whether statutory, regulatory or
                                                                                            28   common, as respects any of the following: anti-trust, business competition, unfair
                                                                                                 41794977                                    - 19 -
                                                                                                                         COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 20 of 23 Page ID #:20



                                                                                             1   trade practices or tortious interference in another’s business or contractual
                                                                                             2   relationships; provided, however, that this Exclusion shall not apply to any Claim
                                                                                             3   brought against an Insured Person under Insuring Agreements A. and B.” [D&O
                                                                                             4   Coverage Part, Section III, as amended by Endorsement No. 14]
                                                                                             5              101. Here, coverage is unavailable for Xavient under the Policy because the
                                                                                             6   MDSS Action alleges that (1) Xavient engaged in unfair and anti-competitive
                                                                                             7   business practices violating California’s Business & Professions Code § 17200, et
                                                                                             8   seq. and (2) Xavient intentionally interfered in MD Synergy’s contractual
                                                                                             9   relationships. Because the MDSS Action falls within the Anti-Trust Exclusion,
                                                                                            10   coverage is unavailable for Xavient under the Policy.
                                                                                            11              102. An actual and justiciable controversy exists between Allied World and
T ROUTMAN S ANDERS LLP




                                                                                            12   Xavient regarding whether coverage is available to Xavient under the Policy in
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13   connection with the MDSS Action.
                                                                                            14              103. Accordingly, Allied World is entitled to a judicial declaration that the
                                                                                            15   Policy does not provide coverage for any Loss, including the reimbursement of
                                                                                            16   Defense Costs incurred by Xavient or that will be incurred by Xavient in
                                                                                            17   connection with the MDSS Action.
                                                                                            18                                FOURTH CAUSE OF ACTION
                                                                                            19                              (Declaratory Relief, Other Defenses)
                                                                                            20              104. Allied World repeats and realleges each and every allegation contained
                                                                                            21   in Paragraphs 1 through 103 of this Complaint as if fully set forth.
                                                                                            22              105. Coverage for the MDSS Action is barred or limited by operation of
                                                                                            23   other provisions in the Policy and applicable law, including but not limited to
                                                                                            24   whether Xavient complied with its notice obligations (General Terms and
                                                                                            25   Conditions, Section V.A.), and/or whether the Non-Compete Exclusion, the
                                                                                            26   Improper Profit Exclusion, the Fraud Exclusion and/or the Professional Services
                                                                                            27   Exclusion preclude coverage, and whether the amounts that MDSS seeks against
                                                                                            28   Defendants fall within the Policy’s definition of “Loss.”
                                                                                                 41794977                                    - 20 -
                                                                                                                         COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 21 of 23 Page ID #:21



                                                                                             1              106. An actual and justiciable controversy exists between Allied World and
                                                                                             2   Defendants regarding whether coverage for Loss, including the reimbursement of
                                                                                             3   Defense Costs, is available to Defendants under the Policy in connection with the
                                                                                             4   MDSS Action by operation of these provisions.
                                                                                             5              107. Accordingly, Allied World is entitled to a judicial declaration that the
                                                                                             6   Policy does not provide coverage for any Loss or for the reimbursement of Defense
                                                                                             7   Costs incurred by Defendants or that will be incurred by Defendants in connection
                                                                                             8   with the MDSS Action.
                                                                                             9                                  FIFTH CAUSE OF ACTION
                                                                                            10                       (Reimbursement/Restitution/Unjust Enrichment)
                                                                                            11              108. Allied World repeats and realleges each and every allegation contained
T ROUTMAN S ANDERS LLP




                                                                                            12   in Paragraphs 1 through 107 of this Complaint as if fully set forth herein.
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13              109. Allied World has no duty to reimburse Defendants’ Defense Costs in
                                                                                            14   connection with the MDSS Action, because the Policy precludes coverage for it.
                                                                                            15   Despite this fact, at their request, Allied World has agreed to partially reimburse
                                                                                            16   Defendants’ Defense Costs in connection with the MDSS Action subject to a full
                                                                                            17   and complete reservation of rights, including the right to seek reimbursement of
                                                                                            18   Defense Costs.
                                                                                            19              110. Allied World has no duty to provide any indemnity coverage on behalf
                                                                                            20   of Defendants with respect to any settlement or judgment reached in connection the
                                                                                            21   MDSS Action.
                                                                                            22              111. To the extent any uncovered payments were or are made by Allied
                                                                                            23   World in reimbursement of Defense Costs and/or for indemnity of Defendants in
                                                                                            24   connection with the MDSS Action, Defendants have been or will be unjustly
                                                                                            25   enriched, because they were not entitled to such amounts under the terms of the
                                                                                            26   Policy and/or applicable law. [D&O Coverage Part, Section V.D.]
                                                                                            27              112. There is no other adequate remedy at law for the unjust enrichment of
                                                                                            28   Defendants at Allied World’s expense.
                                                                                                 41794977                                    - 21 -
                                                                                                                         COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 22 of 23 Page ID #:22



                                                                                             1              113. Accordingly, Allied World is entitled to restitution and reimbursement
                                                                                             2   for any and all amounts Allied World paid or will pay on behalf of Defendants for
                                                                                             3   which it is determined that coverage is not afforded under the Policy, according to
                                                                                             4   proof.
                                                                                             5                                    PRAYER FOR RELIEF
                                                                                             6              WHEREFORE, Allied World requests that the Court enter judgment in its
                                                                                             7   favor against Defendants as follows:
                                                                                             8              A.    On the First Cause of Action, a judicial declaration that the IP
                                                                                             9   Exclusion bars coverage for any Loss, including the reimbursement of Defense
                                                                                            10   Costs, as those terms are defined in the Policy, incurred by Defendants or that will
                                                                                            11   be incurred by Defendants in connection with the MDSS Action.
T ROUTMAN S ANDERS LLP




                                                                                            12              B.    On the Second Cause of Action, a judicial declaration that the Contract
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13   Exclusion bars coverage for any Loss, including the reimbursement of Defense
                                                                                            14   Costs, as those terms are defined in the Policy, incurred by Defendants or that will
                                                                                            15   be incurred by Defendants in connection with the MDSS Action.
                                                                                            16              C.    On the Third Cause of Action, a judicial declaration that the Anti-Trust
                                                                                            17   Exclusion bars coverage for any Loss, including the reimbursement of Defense
                                                                                            18   Costs, as those terms are defined in the Policy, incurred by Xavient or that will be
                                                                                            19   incurred by Xavient in connection with the MDSS Action.
                                                                                            20              D.    On the Fourth Cause of Action, a judicial declaration that certain
                                                                                            21   provisions of the Policy bar coverage for any Loss, including the reimbursement of
                                                                                            22   Defense Costs, as those terms are defined in the Policy, incurred by Defendants or
                                                                                            23   that will be incurred by Defendants in connection with the MDSS Action.
                                                                                            24              E.    On the Fifth Cause of Action, restitution and reimbursement for any
                                                                                            25   and all amounts Allied World paid or will pay on behalf of Defendants in
                                                                                            26   reimbursement of Defense Costs incurred in connection with the MDSS Action and
                                                                                            27   for any and all amounts Allied World paid or will pay on behalf of Defendants in
                                                                                            28   connection with any settlement or judgment reached in connection with the MDSS
                                                                                                 41794977                                    - 22 -
                                                                                                                         COMPLAINT FOR DECLARATORY RELIEF
                                                                                          Case 2:20-cv-02523-FMO-GJS Document 1 Filed 03/16/20 Page 23 of 23 Page ID #:23



                                                                                             1   Action.
                                                                                             2              F.     Costs of suit and interest on any reimbursement of Defense Costs; and
                                                                                             3              G.     Such other and further relief as this Court deems just and proper.
                                                                                             4
                                                                                             5   Dated:          March 16, 2020                TROUTMAN SANDERS LLP
                                                                                             6
                                                                                             7                                                 By:             /s/
                                                                                                                                                       Jennifer Mathis
                                                                                             8                                                         Jenni Katzer
                                                                                                                                                       Attorneys for Plaintiff
                                                                                             9                                                         ALLIED WORLD ASSURANCE
                                                                                                                                                       COMPANY (U.S.), INC.
                                                                                            10
                                                                                            11
T ROUTMAN S ANDERS LLP




                                                                                            12
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                            13
                                                                                            14
                                                                                            15
                                                                                            16
                                                                                            17
                                                                                            18
                                                                                            19
                                                                                            20
                                                                                            21
                                                                                            22
                                                                                            23
                                                                                            24
                                                                                            25
                                                                                            26
                                                                                            27
                                                                                            28
                                                                                                 41794977                                     - 23 -
                                                                                                                          COMPLAINT FOR DECLARATORY RELIEF
